 Case 1:05-cr-00053-RDA Document 476 Filed 10/03/19 Page 1 of 1 PageID# 317



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
____________________________________
                                     )
AHMED OMAR ABU ALI,                  )
                                     )
            Petitioner,              )     Case No. 1:05-cr-00053-RDA
                                     )              1:12-cv-00474
UNITED STATES OF AMERICA,            )
                                     )
            Respondent.              )
___________________________________ )

                         MOTION TO WITHDRAW AS COUNSEL

       Alan R. Kabat, former counsel for Petitioner Abu Ali, respectfully submits his notice of

withdrawal, pursuant to Local Civil Rule 83.1(G). Mr. Kabat was retained solely to serve as

local counsel for Mr. Abu Ali’s previous habeas petition (2012). Mr. Abu Ali is now represented

by John Zwerling, Esquire, a member of the bar of this Court, for his current habeas petition.

Mr. Zwerling has advised that he and his client consent to the requested relief.

       Therefore, Mr. Kabat respectfully requests that this Court enter an Order granting his

motion to withdraw as counsel. A proposed Order is attached hereto.

                                                     Respectfully submitted,

                                                     /s/ Alan R. Kabat
                                                     __________________________
                                                     Alan R. Kabat
                                                     Bernabei & Kabat, PLLC
                                                     1400 – 16th Street NW, Suite 500
                                                     Washington D.C. 20036-2223
                                                     (202) 745-1942
                                                     VA Bar No. 76898

DATED: October 3, 2019
